DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Claims 1-22 are pending in the application. Claims 3 and 21 have been amended. Claim 2 is withdrawn from further consideration. Claims 1 and 3-22 will presently be examined to the extent they read on the elected subject matter of record.
	
Priority
The examiner maintains that the claims do not have priority to (1) U.S. Patent Application No. 14/775,865 (now U.S. Patent No. 10,383,330); (2) PCT/US 2014/025752; and (3) U.S. Provisional Application No. 61/794,661 because the parent applications disclose the concentration of 0.01% to 2% weight is not supported. The parent applications disclose 0.25% to 2% by weight of the co-solvent; 0.5% to about 2.5% by weight; and 0.2% to about 1%. There is no support for 0.01% of the co-solvent. 
As such, claims 1 and 3-21 are not granted benefit of the following continuation parent applications, because of the lack of support delineated herein above:  (1) U.S. Patent Application No. 14/775,865 (now U.S. Patent No. 10,383,330); (2) PCT/US 2014/025752; and (3) U.S. Provisional Application No. 61/794,661.  The effective filing date of claims 1 and 3-21 of the instant application is July 3, 2019.
Terminal Disclaimer
The terminal disclaimer filed on August 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/383,330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
The rejection of claims 1, 4-7, 11, and 14-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-22 of U.S. Patent No. 10,383,330 (‘330) in view of Stockel (US 6,585,961) is withdrawn due to the approval of the Terminal Disclaimer filed August 23, 2021 .
The rejection of claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement regarding “a viscosity enhancer present in an amount of 0.001% to 0.25% by weight” is withdrawn due to the amendment of claim 21 to wherein “the amount of 0.005% to 0.5%”.
is maintained regarding “wherein the co-solvent is present at a concentration of 0.01% to 2% by weight”.
The rejection of claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regarding "the droplet stabilizer is selected from the group consisting of sodium benzoate, benzoic acid, potassium sorbate, lactic acid and malic acid" is withdrawn due to the cancellation of “the droplet stabilizer”.
The rejection of claims 1, 7 and 20 under pre-AIA  35 U.S.C. 102(a) and 35 U.S.C. 102(b) as being anticipated by Li et al. (US 2016/0007594) is maintained.
The rejection of claims 1, 3-9, 11, and 14-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2016/0007594) is maintained.
The rejection of claims 10, 12, and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2016/0007594) as applied to claims 1, 3-9, 11, and 14-22 above, and further in view of Chaudhari et al. (US 5,817,295) is maintained.

Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Specification
The amendment filed October 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The original specification cannot be amended to add limitations to overcome the rejection of record. The examiner maintains that while the specification does provide on page 13, line 15-16 “a co-solvent, such as ethanol, at least about 0.25% to about 15% by weight”; on page 13, line 15, “a co-solvent, for example an ethanol, at about 1% by weight”; page 14, line 15 “a co-solvent, for example an alcohol, at about 0.5% to about 2.0% by weight; and page 14, lines 30-31, “a co-solvent, for example an alcohol, at about 0.2% to about 1%”. The specification does not provide support for the lower limit of 0.01% of the co-solvent, nor is it covered in a range implicitly or explicitly.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Additional new matter introduced in claim 3 is “the organic co-solvent is a carboxylic acid that originates”. The specification provides support for “a carboxylic acid (e.g., acetic acid or citric acid)” (page 4, lines 20-21), not that the organic co-solvent originates from the group consisting of sodium benzoate, benzoic acid, potassium sorbate, lactic acid and malic acid, as currently claimed. 
Correction is required. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the organic co-solvent is a carboxylic acid that originates from the group consisting of sodium benzoate, benzoic acid, potassium sorbate, lactic acid, and malic acid".  It is unclear how or which carboxylic acids “originate” from sodium benzoate, benzoic acid, potassium sorbate, lactic acid, and malic acid, as currently claimed. Applicant should clarify the claim.  
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) and 35 U.S.C. 102(b) as being anticipated by Li et al. (US 2016/0007594).
Li et al. disclose in Table 1, Example 1 antimicrobial nanoemulsions comprising thymol 0.063% (thymol); polysorbate 20-0.0063% (surfactant, polysorbate 20, between 0.0015% to 0.1%); ethanol 1% (co-solvent between 0.01%-2%), and water. The weight ratio of thymol to polysorbate 20 is 10:1. Li et al. disclose in Example 2 antimicrobial nanoemulsions comprising thymol-0.063% (thymol); sodium laureth sulfate-0.0063% (surfactant, sodium lauryl sulfate, between 0.0015% to 0.1%); ethanol-1% (co-solvent between 0.01%-2%) and water. The weight ratio of thymol to sodium laureth sulfate is 10:1. Li et al. teach the compositions of the example formulations include a ratio of surfactant to active as listed in Tables 2-5. In some embodiments the formulations include ethanol as a co-solvent. The results are shown in which the emulsions are diluted to give a concentration of active component of 0.063% (pages 6-7 paragraph 64). For ID#1 Thymol is the active, Polysorbate 20 is the surfactant. The ratio of surfactant to active is 1:2 and the average particle size is 616 nm (page 7, Table 2).
Regarding the claim limitation “wherein the emulsion has a mean emulsion droplet size from about 25 nm to 3000nm”, where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics 
Li et al. meet all the limitations of the claims and thereby anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 11, and 14-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2016/0007594).  
Applicant’s Invention
Applicant claims a non-irritating antimicrobial emulsion comprising:  thymol; optionally one or more additional active components selected from the group consisting of limonene…and geraniol; a non-ionic or anionic surfactant; wherein the weight ratio of the total active components to the non-ionic surfactant or the anionic surfactant is from 10:1 to 1:1 by weight of the emulsion and the total surfactant content is between 
Applicant claims in claim 21 a non-irritating antimicrobial emulsion consisting of:  a thymol active component; optionally one or more additional active components selected from the group consisting of limonene…and geraniol; a surfactant selected from the group of polysorbates or sodium lauryl sulfate; wherein the weight ratio of the total active components to the non-ionic surfactant or the anionic surfactant is from 10:1 to 1:1 by weight of the emulsion and the total surfactant content is from 0.001% and 0.1% by weight of the emulsion;  and the total surfactant content is from 0.001 and 0.1% by weight of the emulsion; an organic co-solvent selected from the group consisting of ethanol, glycols and carboxylic acid, wherein the co-solvent is present at a 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 1, 20 and 21, Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol; a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm (page 10, claim 1). Li et al. teach in Table 1, Example 1 a nanoemulsion comprising thymol, polysorbate 20, ethanol, and water. Example 2 is a nanoemulsion comprising thymol, sodium laureth sulfate; ethanol, and water (page 6, paragraph 63, Table 1). Li et al. teach the weight ratio of the active component to surfactant is between 1:5 and 30:1 (page 3, paragraph 32). The weight ratio of 10:1 to 1:1, as claimed, is within the range of 1:5 and 30:1 taught by Li et al.
Li et al. teach the surfactant is present at a concentration of about 0.0015% to about 0.1% by weight (page 10, claim 13).
Although the one or more additional active components are optional in the instant invention, Li et al. teach the active component is selected from methanol, eugenol, carvacrol, limonene, geraniol, and citral (page 1, paragraph 9).
Escherichia coli and Candida albicans (page 2, paragraph 27, page 10, claim 2).
Regarding claim 5, Li et al. teach the formulation inactivates the microorganisms by a factor of greater than or equal to a 3-log reduction within about 10 minutes (page 10, claim 3).
Regarding claim 6, Li et al. teach the active component is present at a concentration of about 0.005% to about 40%, by weight (page 10, claim 10); the active component is present at a concentration of about 0.02% to about 1% by weight (page 1, paragraph 12, page 10, claim 9).
Regarding claim 7, Li et al. teach an organic co-solvent comprising ethanol (page 10, claim 6). Li et al. teach the organic co-solvent is present at a concentration of about 0.25% to about 1% by weight (page 5, paragraph 57, page 10, claim 18). 
Regarding claim 8, Li et al. teach the antimicrobial formulation is delivered in an emulsion form (page 10, claim 19) and is a self-assembling emulsion (page 6, paragraph 61, page 10, claim 20).
Regarding claim 9, Li et al. teach the formulation further comprises a fragrance agent (page 6, paragraph 59, page 11, claim 26).
Regarding claim 11, Li et al. teach the formulation comprises a chelating agent, selected from EDTA and citric acid (page 6, paragraph 58, page 11, claims 28 and 29).
Regarding claim 14, Li et al. teach the formulation further comprises a spore germinating agent (page 11, claim 30).

Regarding claim 16, Li et al. teach the antibacterial formulation is in a liquid form (page 6, paragraph 62, page 11, claim 32).
Regarding claim 17, Li et al. teach the antibacterial formulation is incorporated into a hydrocolloid suspension (page 5, paragraph 56, page 11, claim 33).
Regarding claim 18, Li et al. teach a method for reducing viable microorganisms on an object comprising contacting the object with an effective amount of the antimicrobial formulation (page 11, claim 35). 
Regarding claim 19, Li et al. teach the object comprises a hard surface, biologic tissue or foodstuff (page 11, claim 36). 
Regarding claim 22, Li et al. teach the formulation is incorporated into a hydrocolloid suspension (a gel system and/or a paste system). A hydrocolloid suspension is a viscosity enhancer. Li et al. teach the hydrocolloid suspension includes xanthan gum (page 5, paragraph 56).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Li et al. do not specifically disclose the total co-solvent is present at a concentration of 0.01% to 2% by weight of the emulsion. 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art at the time the invention was made to use the teachings of Li et al. and the concentration of the co-solvent range from 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2016/0007594) as applied to claims 1, 3-9, 11, and 14-22 above, and further in view of Chaudhari et al. (US 5,817,295).
Applicant’s Invention
Applicant claims a non-irritating antimicrobial emulsion comprising:  thymol; optionally one or more additional active components selected from the group consisting 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Li et al. do not specifically disclose the emulsion further comprises a zinc compound, as claimed in claim 10, further comprises a humectant, as claimed in claim 12 or further comprises an artificial or natural sweetener, as claimed in claim 13. It is for this reason Chaudhari et al. is added as a secondary reference.
Chaudhari et al. teach mouthwash compositions surprisingly and unexpectedly provide the aforementioned functions without the presence of alcohol through the use of a two-part blend of non-ionic and ionic surfactants and a unique mixture of flavor oils which combine to provide cooling and refreshing sensory notes while taste-masking the bitter, astringent taste of the antimicrobial actives (col. 3, lines 28-35).
Chaudhari et al. teach the antimicrobial efficacy of the mouthwash compositions is attributed to the presence of what are known as essential oils, i.e., minor amounts of thymol or eucalyptol, menthol, eugenol and methyl salicylate (col. 3, lines 39-42). Thymol, or in its place eucalyptol, is incorporated into the formulations of the present invention in amounts of from about 0.001% w/v to about 0.08% w/v and preferably in an 
Regarding claim 10, Chaudhari et al. teach other ingredients known and used in the art include zinc chloride which is added as an astringent for a “disinfecting cleaning” feeling (col. 5, lines 41-44).
Regarding claim 12, Chaudhari et al. teach other ingredients known and used in the art include a humectant, such as polyethylene glycol may be added as an additional solubilizer for the flavor oils and also provide texture to the composition (col. 5, lines 28-31).
Regarding claim 13, Chaudhari et al. teach one or more flavor oils are added to the composition to provide a pleasant tasting mouthwash and also serves to taste mask the bitter tasting essential oils actives (col. 4, lines 47-56).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art at the time the invention was made to combine the teachings of Li et al. and Chaudhari et al. and use a zinc compound, such as zinc chloride, in the composition taught by Li et al. as modified with Stockel. Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a  re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional antimicrobial actives set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to add zinc chloride to the antimicrobial emulsion taught by Li et al. with a reasonable expectation of success.
It would have been obvious to one skilled in the art at the time the invention was made to combine the teachings of Li et al. and Chaudhari et al. and add a humectant to the composition taught by Li et al. Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol (thymol); a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm. One of ordinary skill in the art would have been motivated to add ingredients that are known to be used in antimicrobial compositions, including humectants, such as polyethylene KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art at the time the invention was made to combine the teachings of Li et al. and Chaudhari et al. and add an artificial or natural sweetener to the composition taught by Li et al. Li et al. teach an antimicrobial formulation comprising: an effective amount of an active component selected from the group consisting of a monoterpenoid and a polyphenol (thymol); a non-ionic or anionic surfactant; an organic co-solvent; and water, wherein the formulation is an emulsion having a mean emulsion droplet size from about 25 nm to about 3000 nm. One of ordinary skill in the art would have been motivated to add a sweetener to the compositions to mask the taste to thymol, as evidenced by the teachings of Chaudhari et al. Chaudhari et al. teach one or more flavor oils are added to the composition to provide a pleasant tasting mouthwash and also serves to taste mask the bitter tasting essential oils actives. Therefore, one of ordinary skill would have found it obvious to add sweeteners, such as flavor oils, to taste mask the bitter tasting essential oil actives, such as thymol, with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. Applicant argues that the parent application (now patent 10,383,330) states “A co-solvent may help stabilize the emulsion…a formulation for an end-user product may advantageously have a concentration of the co-solvent at less than about 5% by weight.” Applicant argues both the parent application and specification clearly describe the function of the co-solvent and provides support of its use at “less than about 5% concentration”. Applicant argues that the Applicant has envisioned co-solvent concentrations up to 50%. Specifically preferred embodiments in subranges (0.25%-2%, 0.5-2.5%, 0.2-1.0%, etc.) were not highlighted, but these subranges are not exhaustive. In response to Applicant’s argument, the examiner maintains that while the specification does provide on page 13, line 15-16 “a co-solvent, such as ethanol, at least about 0.25% to about 15% by weight”; on page 13, line 15, “a co-solvent, for example an ethanol, at about 1% by weight”; page 14, line 15 “a co-solvent, for example an alcohol, at about 0.5% to about 2.0% by weight; and page 14, lines 30-31, “a co-solvent, for example an alcohol, at about 0.2% to about 1%”. Neither the original specification nor the parent applications provide support for the lower limit of 0.01% of the co-solvent, nor is it covered in a range implicitly or explicitly. Based on the original specification and the parent applications, it is apparent that the ranges of 0.25% to about 15% by weight”; at about 1% by weight”; at about 0.5% to about 2.0% by weight; and at about 0.2% to about 1%” are the preferred ranges. Even if the range of +/- 10% is taken into account for the phrase ‘at about” for the lowest range of 0.2% that . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANDRIAE M HOLT/
Examiner, Art Unit 1616            

                                                                                                                                                                                                                                                                                            
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616